Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
All the prior arts, on record from the IDS and cited References, do not teach or fairly suggest all of the limitations of a method for assembling a camera suitable for use for a vision system of a vehicle with the limitations of aligning a coaxial connector at the solder pads at the second side of the circuit board, wherein the step of aligning the coaxial connector at the solder pads comprises tilting and shifting of the coaxial connector relative to the solder pads via a robot that adjusts the coaxial connector relative to a base coordinate system of the circuit board.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729						

December 31, 2021